DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species II (figs. 2A - 2C; claims 1 - 14 and 19 - 20) in the reply filed on 6/1/2022 is acknowledged.
Claims 15 - 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to because it attempts to define structural features of the claimed invention in terms of a structure that has not been positively recited as a structural component of the claimed invention. Specifically, the claim recites “an enclosure perimeter that has a same size as, or is larger than, the cavity perimeter,” whereas the cavity perimeter is a part of a robotic device that is not recited as part of the claimed invention. The limitation directed towards the size of the enclosure perimeter therefore places little or no meaningful limits on the claimed invention, as the features of the robotic device are recitations of intended use of hypothetical structures that are not part of the claimed invention. Such intended-use recitations obfuscate the scope of the claimed invention. Examiner suggests positively reciting the robotic device as a structural component of the claimed invention or removing the limitation attempting to define the size of the enclosure perimeter in terms of the unclaimed cavity of the unclaimed robotic device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear what material is being referred to be “excess material.” No “material” has initially been recited, so it is unclear how any material would be an “excess” of such material, for example, as opposed to an initial amount of the material. Further, it’s unclear how such material would relate to the material that the enclosure must implicitly comprise. For the purposes of examination, any material that connects the base and the probe interaction portion such that the probe can move freely within the cavity and without disrupting an attachment between the base and the robotic device at the cavity perimeter will be interpreted as meeting the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that the “base extends along the enclosure perimeter.” This limitation fails to limit the subject matter of claim 1 because claim 1 has already set forth that the base has/comprises the “enclosure perimeter.” As such, the base of claim 1 must necessarily extend along its own perimeter. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 14 and 19 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 10,478,260 (reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards an enclosure for a device, the enclosure comprising a probe interaction portion and a base having a perimeter. Specifically:
Instant claim 1 is anticipated by reference claim 17. Examiner notes that the base of the reference claims necessarily has a “perimeter,” referred to as an “enclosure perimeter” in instant claim 1. Regarding the intended-use recitations/functional language of instant claims 1 - 14 and 19 - 20, the invention of the reference claims is at least physically capable of being used as recited or performing the functions recited in the instant claims.  
Instant claims 2 - 4 and 10 - 11 are anticipated by reference claim 17. With regards to instant claim 11, it is noted that reference claim 10 recites a friction fit. 
Instant claims 5 - 7 are suggested by reference claim 17.
Instant claims 8 - 9 are suggested by reference claim 21.
Regarding claim 12, the reference claims fail to recite the probe interaction portion comprises a silicone layer along a perimeter of the hole. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of the reference claims to include a silicone layer along a perimeter of the hole, in order to facilitate having the hole seal around the probe, as suggested by reference claim 2. 
Instant claims 13 - 14 are suggested by reference claim 7.
Instant claims 19 - 20 are suggested by reference claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4, 8 - 11, 13 - 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amara et al. (US 2010/0016707, of record, hereinafter “Amara”).
Regarding claims 1 and 19, Amara shows ([0139] - [0150] and fig. 3B) an enclosure (combination of: diaphragm 380 and flexible isolation membrane 382, [0147] and fig. 3B) comprising a probe interaction portion (breakable or expandable seal 368 in membrane 382, [0148] and fig. 3B), and a base (attachment ring 364, [0147] and fig. 3B) having a perimeter (implicit). The perimeter is an “enclosure perimeter” because it is part of the enclosure. Amara further suggests a method of making the enclosure, the method comprising providing the probe interaction portion and installing the base, at least because the base is installed with the probe interaction portion.
Regarding the intended-use recitations/functional language of the claims, applicant is reminded that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Amara meets the claims at least because Amara’s enclosure is at least physically capable of being used for a robotic device, the robotic device having a cavity defining a cavity perimeter and comprising a probe extending from within the cavity, as recited in the claims’ preambles. The probe interaction portion is at least physically capable of receiving a probe. Lacking any further claimed details or positive recitation of the cavity as a component of the claimed invention, the size of the perimeter is interpreted as being the same or larger than the unclaimed cavity perimeter. Further, the enclosure is at least physically capable of covering the cavity when the base is placed on the robotic device at the cavity perimeter.
Regarding claim 2, Amara discloses the claimed invention substantially as noted above. Amara further shows the base is configured to be removably attached (“coupling media 384 as disposable cushions,” [0147] and fig. 3B. Note that the attachment ring 364 attach membrane 382 and diaphragm 380 and hold coupling media 384 therewithin). The attachment is at least physically capable of being “to the robotic device at the cavity perimeter.”
Regarding claim 3, Amara discloses the claimed invention substantially as noted above. Amara further shows the base extends along the enclosure perimeter because the enclosure perimeter is ‘had’ by the base, as explained in the art rejection of claim 1, above. 
Regarding claim 4, Amara discloses the claimed invention substantially as noted above. Further, the base is made of a sufficiently rigid material to define a shape of the enclosure perimeter at least because the base, at least in part, defines the shape of its own enclosure perimeter.
Regarding claims 8 - 9, Amara discloses the claimed invention substantially as noted above. Amara further shows that the enclosure (diaphragm 380 and flexible isolation membrane 382, [0147] and fig. 3B) comprises material (membrane 382) that connects the base (attachment ring 364, [0147] and fig. 3B) and the probe interaction portion (seal 368, [0148] and fig. 3B). The connection is at least physically capable of allowing the probe to move freely within the cavity and without disrupting an attachment between the base and the robotic device at the cavity perimeter, and therefore meets the claim, as discussed in the indefiniteness rejections above. The probe interaction portion (seal 368 in membrane 382, [0148] and fig. 3B) is located at approximately a center of the material (membrane 382).
Regarding claims 10 - 11, Amara discloses the claimed invention substantially as noted above. Amara further shows that the probe interaction portion defines a hole (seal 368 … “expandable latex ring … transducer 370 can be immersed in coupling media 384 while membrane 382 isolates mechanical and/or electronic components…,” [0148] and fig. 3B). The hole is at least physically capable of allowing the probe to protrude therethrough via a friction fit to prevent ingress of liquids or particles between the probe interaction portion and the probe, depending on the size of the unclaimed probe. Amara therefore meets the claims. 
Regarding claims 13 - 14, Amara discloses the claimed invention substantially as noted above. Amara further shows that the probe interaction portion (seal 368, [0148] and fig. 3B) comprises a container (“coupling media 384 as disposable cushions,” [0147] and fig. 3B) for storing a gel that can be used with operation of the probe, as the probe interaction portion is a part of the ‘disposable cushion.’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amara in view of Buchalter (US 2008/0200810).
Regarding claims 5 - 6, Amara discloses the claimed invention substantially as noted above. Amara further shows that the base comprises an attachment mechanism (“attachment ring 364 is adapted to connect the disposable cushion to a proximal side of housing 360,” [0147] and fig. 3B) such that the enclosure is configured to be removably affixed (“disposable cushions,” [0147]) to a probe housing (housing 360, [0147] and fig. 3B).  
However, Amara is silent as to what the attachment mechanism is. In particular, Amara fails to show that the attachment mechanism comprises a first layer comprising an adhesive strip that is covered by a second layer, wherein the second layer is configured to be removed to expose the first layer.
Buchalter discloses an ultrasound coupling device. Buchalter teaches an attachment mechanism that comprises a first layer comprising an adhesive strip that is covered by a second layer (adhesive element and liner, [0027], [0039], [0041], [0042]), wherein the second layer is configured to be removed to expose the first layer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Amara to have the attachment mechanism comprise a first layer comprising an adhesive strip that is covered by a second layer, wherein the second layer is configured to be removed to expose the first layer, as taught by Buchalter, in order to facilitate removably securing the enclosure to the probe housing using conventional, commercially available, and inexpensive attachment mechanisms that are well-understood and used routinely in the art of medical devices. 
In the combined invention of Amara and Buchalter, the enclosure is at least physically capable of being removably affixed to the robotic device when the first layer is placed on the robotic device at the cavity perimeter. 
Regarding claim 7, the combined invention of Amara and Buchalter discloses the claimed invention substantially as noted above. Further, in the combined invention of Amara and Buchalter, the first layer is at least physically capable of creating a seal between the base and the robotic device at the cavity perimeter such that the seal prevents ingress of liquids or particles between the base and the robotic device,
depending on the size of the unclaimed robotic device at the cavity perimeter. Amara therefore meets the claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amara in view of Baril (US 2009/0321457).
Regarding claim 12, Amara discloses the claimed invention substantially as noted above. Amara further shows that the probe interaction portion comprises a layer of an elastomeric material layer along a perimeter of the hole (seal 368 … “expandable latex ring … transducer 370 can be immersed in coupling media 384 while membrane 382 isolates mechanical and/or electronic components…,” [0148] and fig. 3B).
Amara uses an elastomeric material that comprises latex. Amara fails to show that the elastomeric material comprises silicone.
Baril discloses a medical device holder apparatus. Baril teaches an elastomeric material that comprises latex or silicone (flange made of latex or silicone, [0040]), which demonstrates that those of ordinary skill in the medical arts understand that latex and silicone are suitably equivalent materials.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Amara to have the elastomeric material comprise silicone, as taught by Baril, in order to avoid potential risk of allergic reactions in patients with latex allergies or to substitute the latex for silicone in the event that latex is more expensive or less readily available, particularly since it is understood in in the medical arts understand that latex and silicone are suitably equivalent materials, as evidenced by Baril.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793